            Case 3:19-cr-00027-LRH-WGC Document 78 Filed 09/08/20 Page 1 of 2



1
                                       UNITED STATES DISTRICT COURT
2
                                            DISTRICT OF NEVADA
3                                                  RENO
4
     UNITED STATES OF AMERICA                            Case No.: 3:19-cr-00027-LRH-WGC
5

6    v.
                                                         ORDER RE:
7    RANDY RAIHALL,                                      IN-PERSON HEARING
8
             IT IS HEREBY ORDERED that an in-person imposition of sentence hearing will be
9
     conducted in Courtroom 3 of the Bruce R. Thompson Federal Courthouse at 1:30 p.m. on
10
     Monday, September 14, 2020.
11           The Court is closely following and reinforcing the guidelines from the CDC and other
12   relevant heath authorities and is taking precautionary measures to limit the potential spread of the
13   COVID-19 virus. For example:
14               •   Persons who exhibit COVID-19 symptoms, have had contact with COVID-19
                     positive individuals, or have symptoms of COVID-19 are not permitted to enter
15                   the Courthouse.
16
                 •   Members of the public are encouraged, but not required, to wear face covering
17                   when they come to the Courthouse. In addition, face coverings are required
                     during court proceedings to the extent possible and where social distances are
18                   difficult to maintain, unless otherwise directed by the presiding judge.
19
                 •   All visitors to the courthouse will be required to maintain a social distance of at
20                   least six feet and either wash their hands or use hand sanitizer before entering the
                     courtroom.
21

22               •   Inside the courtrooms, chairs, tables, and microphones that have been utilized will
                     be cleaned after each hearing. Counsel are encouraged to bring disinfectant wipes
23                   to clean the surface areas utilized to their own comfort level as well.
24
                 •   Hearing attendees are encouraged to bring and wear personal protective
25                   equipment including face masks, gloves, or other protective coverings.

26               •   Documents that will be referenced of utilized during a hearing must be emailed to
                     the Courtroom Deputy and any other necessary recipient (e.g., opposing counsel,
27
                     defendant) at least 24 hours before the hearing.
28
     ORDER RE: IN-PERSON HEARING - 1
            Case 3:19-cr-00027-LRH-WGC Document 78 Filed 09/08/20 Page 2 of 2



1                •   Any necessary signed documents must be filed at least one day before the
                     scheduled hearing as required by General Order 2020-05.
2

3            If you do not feel well, contact the Courtroom Deputy Katie Lynn Ogden (775-686-5758

4    or katie_ogden@nvd.uscourts.gov) immediately to reschedule this hearing or make arrangements
     to attend remotely. DO NOT COME TO THE COURTHOUSE IF YOU ARE
5
     EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or
6
     if you have been in contact with anyone who has been recently diagnosed with a COVID-19
7
     infection. Refer to Temporary General Order 2020-02 for additional courthouse-access policies
8
     and procedures.
9
                                                          This is good LRH signature


10                        th
             Dated this 8 day of September 2020.
11

12

13

14                                                    United States District Judge Larry R. Hicks
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER RE: IN-PERSON HEARING - 2
